              Case 3:14-cr-05393-RJB Document 196 Filed 01/21/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9
           UNITED STATES OF AMERICA,                          CASE NO. CR14-5393RJB
10
                                   Plaintiff,                 ORDER DENYING MOTION
11              v.                                            FOR COMPASSIONATE
                                                              RELEASE
12         LUCAS MANGLONA,

13                                 Defendant.

14
             THIS MATTER comes before the Court on the above-referenced motion (Dkt. 184). The
15
     Court is familiar with the records and files herein and all documents filed in support of, and in
16
     opposition to, the motion. The Court is fully advised.
17
             Defendant was convicted of drug charges and was sentenced to 120 months in prison and five
18
     years of supervised release. He has now served approximately 77 months, with a current release date
19
     of April 21, 2022.
20
     ///
21
     ///
22
     ///
23
     ///
24


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE - 1
               Case 3:14-cr-05393-RJB Document 196 Filed 01/21/21 Page 2 of 6




 1                                                   THE LAW1

 2           In pertinent part, 18 U.S.C. § 3582(c)(1) reads as follows:

 3              (c) Modification of an imposed term of imprisonment.--The court may not
           modify a term of imprisonment once it has been imposed except that--
 4            (1) in any case--
                   (A)     the court, upon motion of the Director of the Bureau of Prisons, or upon
 5                 motion of the defendant after the defendant has fully exhausted all administrative
                   rights to appeal a failure of the Bureau of Prisons to bring a motion on the
 6                 defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
                   warden of the defendant’s facility, whichever is earlier, may reduce the term of
 7                 imprisonment (and may impose a term of probation or supervised release with or
                   without conditions that does not exceed the unserved portion of the original term
 8                 of imprisonment), after considering the factors set forth in section 3553(a) to the
                   extent that they are applicable, if it finds that—
 9                         (i) extraordinary and compelling reasons warrant such a reduction; or
                           (ii) . . . .
10                  and that such a reduction is consistent with applicable policy statements issued by
                    the Sentencing Commission[.]
11
             The Policy Statement referenced by the statute is USSG § 1B1.13 was required by 28
12
     U.S.C. § 944(f), which provides:
13
             The Commission, in promulgating general policy statements regarding the sentencing
14           modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be
             considered extraordinary and compelling reasons for sentence reduction, including the
15           criteria to be applied and a list of specific examples. Rehabilitation of the defendant alone
             shall not be considered an extraordinary and compelling reason.
16
             In pertinent part, the policy statement at USSG § 1B1.13 provides:
17
             Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),
18           the court may reduce a term of imprisonment (and may impose a term of supervised
             release with or without conditions that does not exceed the unserved portion of the
19           original term of imprisonment) if, after considering the factors set forth in 18 U.S.C. §
             3553(a), to the extent that they are applicable, the court determines that--
20                   (1) (A) Extraordinary and compelling reasons warrant the reduction; or . . .
                     (2) The defendant is not a danger to the safety of any other person or to the
21                   community, as provided in 18 U.S.C. § 3142(g); and
                     (3) The reduction is consistent with this policy statement.
22
     1
23    The sections herein on The Law and Discussion – Legal Issues are taken from this Court’s Order Granting Motion
     for Compassionate Release (Dkt 209) in United States v McPherson, WDWA Cause Number CR94-5708RJB, and
     are equally applicable here.
24


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE - 2
            Case 3:14-cr-05393-RJB Document 196 Filed 01/21/21 Page 3 of 6




 1
                                              Commentary
 2         Application Notes:

 3         1. Extraordinary and Compelling Reasons. – Provided the defendant meets the
           requirements of subdivision (2), extraordinary and compelling reasons exist under any of
 4         the circumstances set forth below:
                     (A) Medical Condition of the Defendant –
 5                          (i) The defendant is suffering from a terminal illness (i.e., a serious and
           advance illness with an end of life trajectory). A specific prognosis of life expectancy
 6         (i.e., a probability of death within a specific time period) is not required. Examples
           include metastatic solid-tumor cancer, amyotrophic later sclerosis (ALS), end-stage organ
 7         disease, and advance dementia.
                            (ii) The defendant is –
 8                                  (I) suffering from a serious physical or medical condition,
                                    (II) suffering from a serious functional or cognitive impairment, or
 9                                  (III) experiencing deteriorating physical or mental health because
                                    of the aging process
10         that substantially diminishes the ability of the defendant to provide self-care within the
           environment of a correctional facility and from which he or she is not expected to
11         recover.
                     (B) Age of the Defendant.--The defendant is (i) at least 65 years old; (ii) is
12         experiencing a serious deterioration in physical or mental health because of the aging
           process; and (iii) has served at least 10 years or 75 percent of his or her term of
13         imprisonment, whichever is less.
                     (C) Family Circumstances –
14                          (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.
15                          (ii) The incapacitation of the defendant’s spouse or registered partner
           when the defendant would be the only available caregiver for the spouse or registered
16         partner.
                     (D) Other Reasons.—As determined by the Director of the Bureau of Prisons,
17         there exists in the defendant’s case an extraordinary and compelling reasons other than,
           or in combination with, the reasons described in subdivision (A) through (C).
18
           2. Foreseeability of Extraordinary and Compelling Reasons.—For purposes of this
19         policy statement, an extraordinary and compelling reason need not have been unforeseen
           at the time of sentencing in order to warrant a reduction in the term of imprisonment.
20         Therefore, the fact that an extraordinary and compelling reason reasonably could have
           been known or anticipated by the sentencing court does not preclude consideration for a
21         reduction under this policy statement.

22         3. Rehabilitation of Defendant.—Pursuant to 28 U.S.C. § 994(t), rehabilitation of the
           defendant is not, by itself, an extraordinary and compelling reason for purposes of this
23         policy statement.

24


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE - 3
              Case 3:14-cr-05393-RJB Document 196 Filed 01/21/21 Page 4 of 6




 1          4. Motion by the Director or the Bureau of Prisons.—A reduction under this policy
            statement may be granted only upon motion by the Director of the Bureau of Prisons
 2          pursuant to 18 U.S.C. § 3582(c )(1)(A). The Commission encourages the Director of the
            Bureau of Prisons to file such a motion if the defendant meets any of the circumstances
 3          set forth in Application Note 1. The court is in a unique position to determine whether
            the circumstances warrant a reduction (and, if so, the amount of reduction), after
 4          considering the factors set forth in 18 U.S.C. § 3553(a) and the criteria set forth in this
            policy statement, such as the defendant’s medical condition, the defendant’s family
 5          circumstances, and whether the defendant is a danger to the safety of any other person or
            to the community.
 6
            This policy statement shall not be construed to confer upon the defendant any right not
 7          otherwise recognized in law.

 8          5. Application of Subdivision (3).—Any reduction made pursuant to a motion by the
            Director of the Bureau of Prisons for the reasons set forth in subdivisions (1) and (2) is
 9          consistent with this policy statement.

10                                    DISCUSSION – LEGAL ISSUES

11          First, because of the existing Policy Statements at USSG § 1B1.13 were adopted before

12   18 U.S.C. § 3582 (c)(1), parts of the Policy Statements are obsolete and must be disregarded.

13   The parts to be disregarded are underlined, above.

14          Second, 28 U.S.C. § 944(f) required the Sentencing Commission in the Policy Statement,

15   to include “the criteria to be applied” in considering extraordinary and compelling reasons for

16   sentence reduction. This the Commission failed to do, except for determining, in Application

17   Note 4, that, “The court is in an unique position to determine whether the circumstances warrant

18   a reduction (and, if so, the amount of reduction), after considering the factors set forth in 18

19   U.S.C. § 3553(a) and the criteria set forth in this policy statement” followed by a non-exclusive

20   list of things the Court should consider. This listing of things the Court should consider hardly

21   sets the criteria for a finding of extraordinary and compelling reasons for a sentence reduction,

22   leaving it to the Court to determine what qualifies, after appropriate analysis.

23

24


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE - 4
              Case 3:14-cr-05393-RJB Document 196 Filed 01/21/21 Page 5 of 6




 1          Third, these further observations support this conclusion: First, the listing of examples of

 2   extraordinary and compelling reasons in the Policy Statements § 1B113 and Application notes is

 3   not, by its language, exclusive. Second, the listing of things that are not considered

 4   extraordinary and compelling does not limit what else may be considered extraordinary and

 5   compelling. Third, Application Note 1(D) clearly opens the door to consider reasons other than

 6   the examples listed in determining whether extraordinary and compelling reasons for a sentence

 7   reduction exists.

 8          “Extraordinary and compelling” means “extraordinary and compelling.”

 9                              DISCUSSION – DEFENDANT’S CLAIMS

10           Defendant offers two reasons that he claims are extraordinary and compelling to justify a

11   reduction in his sentence: First, “preexisting health issues that place him at risk if he contracts

12   COVID -19, including asthma, high cholesterol, high blood pressure, and PTSD,” and, second,

13   an excessive sentence. The Court will discuss these claims in reverse order, as follows.

14                                       EXCESSIVE SENTENCE

15          Defense counsel makes a good argument that Defendant’s ten-year mandatory minimum

16   sentence is longer than necessary under the USSG and 18 U.S.C. § 3553(a) factors. That may be

17   so. Nevertheless, the compassionate release procedure is not a tool to simply correct a sentence

18   because the original sentence appears too long to a second judge. Here, with a mandatory

19   minimum sentence of ten years, to simply resentence the Defendant because the undersigned

20   believes that mandatory minimum sentences are bad law, generally, or as applied, would be

21   inappropriate. To do so would be tantamount to reversing the United States Congress in its law-

22   making authority (and tantamount to reversing the charging authority of the United States

23   Attorney and Grand Jury). This Court lacks authority – or the discretion – to resentence

24


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE - 5
              Case 3:14-cr-05393-RJB Document 196 Filed 01/21/21 Page 6 of 6




 1   Defendant. His ten-year mandatory minimum sentence is not an extraordinary or compelling

 2   reason under the law.

 3          On the other hand, Defendant’s sentence is not a basis to deny him compassionate release

 4   if he should otherwise qualify.

 5                                          HEALTH ISSUES

 6          Defendant’s listed health issues, as described in his submissions, simply do not rise to the

 7   level of extraordinary and compelling, particularly in light of the Commentary/Application Notes

 8   1 (A), to USSG Policy Statement § 1B1.13. Nor is the relationship of his health issues to

 9   COVID-19 risks clear from the evidence.

10          Defendant’s health issues are not extraordinary and compelling reasons justifying a

11   sentence reduction under the compassionate release law.

12                                                  ORDER

13          For those reasons, it is now

14          ORDERED that Defendant’s Motion for Compassionate Release (Dkt. 184) is DENIED.

15          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

16   to any party appearing pro se at said party’s last known address.

17          Dated this 21st day of January, 2021.

18

19
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
20

21

22

23

24


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE - 6
